MEMORANDUM **
Stanley Hall, an Arizona state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 280 F.3d 1238, 1244-45 (9th Cir.2002), and we affirm.
Because Hall admittedly failed to exhaust his claims prior to filing a complaint in federal court, the district court properly dismissed the complaint without prejudice. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (requiring prisoners to exhaust available administrative remedies prior to bringing suit in federal court).
We decline to consider Hall’s contentions concerning the district court’s denial of his motion for reconsideration because Hall failed to file an amended notice of appeal. See Fed. R.App. P. 4(a)(4)(B)(ii).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.